CLD-051
                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-2803
                                     ___________

                                   SEAN L. SILCOX,
                                      Appellant

                                            v.

                           WILLIAM SCISM, WARDEN
                      ____________________________________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 10-cv-00189)
                       District Judge: Honorable Malcolm Muir
                      ____________________________________

                       Submitted for Possible Dismissal as Moot
                                 November 24, 2010

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                           (Opinion filed: December 8, 2010)
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      Sean Silcox appeals the District Court’s order denying his petition filed pursuant to

28 U.S.C. § 2241. For the reasons below, we will dismiss the appeal as moot.
       The procedural history of this case and the details of Silcox’s claims are well

known to the parties, set forth in the District Court’s memorandum order, and need not be

discussed at length. Briefly, Silcox challenged a disciplinary sanction which included the

loss of good conduct time, revocation of his halfway house placement, and forfeiture of a

sentence reduction after he was found guilty of making, possessing, or using intoxicants.

He argued that the finding of the hearing officer was not supported by credible evidence

and that the BOP failed to follow its own procedures and deprived him of a meaningful

opportunity to respond to the charges. As relief, Silcox requested that his early release

and good time credit be restored and he be immediately released from custody. The

District Court denied the petition, and Silcox filed a timely notice of appeal.

       According to the BOP’s inmate locator, Silcox was released from prison on

October 22, 2010. By order entered October 26, 2010, the Clerk requested that the parties

address whether the appeal is moot in light of Silcox’s release. Neither party has

responded.

       We conclude that the appeal is moot. Silcox sought relief which would result in

his release from prison and he has been released from prison. There is now no effective

relief that we could grant Silcox. See In re Cantwell, 639 F.2d 1050, 1053 (3d Cir. 1981)

(“[A]n appeal will be dismissed as moot when events occur during the pendency of the

appeal which prevent the appellate court from granting any effective relief.”) .

Accordingly, we will dismiss the appeal as moot.